Title: To Benjamin Franklin from Dumas, 23 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honoured & Dear Sir
at the Hague 23 Mar. 1780.
Mr. Gillon will bring or forward you two packets; in one of which is the rare, elegant & authentic copy of the Utrecht Union, destined for the records of Congress, with some philosophic books for your entertainment. The other is for Captain Jones, & contains a packet for the honourable Robt. Morris, which I beg the favour to be forwarded before the sailing of the Alliance. If Mr. Gillon himself, or his man, will go there. This would be a good occasion.
I must beg another favour of yr. Excy. Viz. to let me know, as soon as possible, if You have received, in a Letter from me dated febr. 25, another Letter of mine for Mr. Carmichael, & what is become of it; has it been sent away to Madrid. I am extremely uneasy on account of this Letter, & Shall be so till I receive your Answer.
153. 17. 134. is to 135. the 812. 873. 433.

I am with great respect, Honored & dear Sir your most obedient & humble servant
Dumas
 
Addressed: His Excellency / B. Franklin, Esqr., / Min. Plenipe. of the / United States, &c. / Passy./.
Notation: Dumas, la haie March 23. 80
